Citation Nr: 1524736	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-16 134	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a right foot disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 18, 1982, to May 17, 1982, October 1, 2003, to March 11, 2005, September 17, 2005, to November 29, 2006, January 2, 2007, to July 13, 2007, and October 1, 2007, to September 30, 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In November 2013, the Veteran withdrew his personal hearing request.

Due to the Veteran filing with the RO new and material evidence within the one year period he had to appeal the February 2008 rating decision, the Board has characterized the issue on appeal as an original claim arising from the February 2008 rating decision.  See 38 C.F.R. § 156(b) (2014).


FINDING OF FACT

In November 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

In the present case, the appellant in November 2013 notified the Board that he wanted to withdraw his appeal.  This notice was received by the Board prior to the promulgation of a decision.  Therefore, the Board finds that the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


